                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA

Sherice Green, on behalf of T.L.,       )         C/A No. 2:18-cv-1187-DCC
                                        )
                          Plaintiff,    )
                                        )
v.                                      )         OPINION AND ORDER
                                        )
Nancy Berryhill, Acting Commissioner of )
Social Security,                        )
                                        )
                          Defendant. )
________________________________ )

      Plaintiff has brought this action on behalf of her son pursuant to 42 U.S.C. § 405(g)

seeking judicial review of the final decision of the Commissioner of Social Security

(“Commissioner”) denying her claim for Supplemental Security Income ("SSI").             In

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 (D.S.C.), this matter was

referred to a United States Magistrate Judge for pre-trial handling. On May 31, 2019,

Magistrate Judge Mary Gordon Baker issued a Report and Recommendation (“Report”),

recommending that the decision of the Commissioner be affirmed. ECF No. 16. On June

14, 2019, Plaintiff filed Objections to the Report, and the Commissioner filed a Reply on

June 24, 2019 ECF Nos. 17, 19. For the reasons stated below, the Court adopts the

Report and incorporates it herein by reference.

      The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with this Court. Mathews v. Weber, 423 U.S. 261, 270–71 (1976).

The Court is charged with making a de novo determination of only those portions of the

Report that have been specifically objected to, and the Court may accept, reject, or modify

the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

                                            1
       The role of the federal judiciary in the administrative scheme established by the

Social Security Act (“the Act”) is a limited one. Section 205(g) of the Act provides, “[t]he

findings of the Secretary as to any fact, if supported by substantial evidence, shall be

conclusive . . . .”   42 U.S.C. § 405(g).        “Substantial evidence has been defined

innumerable times as more than a scintilla, but less than preponderance.” Thomas v.

Celebreeze, 331 F.2d 541, 543 (4th Cir. 1964). This standard precludes a de novo review

of the factual circumstances that substitutes the court’s findings for those of the

Commissioner. Vitek v. Finch, 438 F.2d 1157 (4th Cir. 1971). The court must uphold the

Commissioner’s decision as long as it was supported by substantial evidence and

reached through the application of the correct legal standard. Johnson v. Barnhart, 434

F.3d 650 (4th Cir. 2005). “From this it does not follow, however, that the findings of the

administrative agency are to be mechanically accepted. The statutorily granted right of

review contemplates more than an uncritical rubber stamping of the administrative

action.” Flack v. Cohen, 413 F.2d 278, 279 (4th Cir. 1969). “[T]he courts must not

abdicate their responsibility to give careful scrutiny to the whole record to assure that

there is a sound foundation for the [Commissioner’s] findings, and that his conclusion is

rational.” Vitek, 438 F.2d at 1157–58.

                                     BACKGROUND

       Plaintiff applied for SSI on her son, T.L.'s, behalf on October 7, 2014, alleging

disability since August 26, 2011, due to attention deficit hyperactivity disorder ("ADHD").

Plaintiff's application was denied initially and upon reconsideration. Plaintiff requested a

hearing before an Administrative Law Judge ("ALJ"), which was held on June 20, 2017.

The ALJ denied Plaintiff's claim in a decision issued on July 31, 2017. The Appeals



                                             2
Council denied Plaintiff's request for a review, making the determination of the ALJ the

final decision of the Commissioner.

                                      DISCUSSION

       The Magistrate Judge recommends that the Court affirm the Commissioner’s

decision because it is supported by substantial evidence and the proper legal standards

were applied. Plaintiff objects to the Report, claiming "[t]he evidence overwhelmingly

supports that T.L. has a marked limitation in Interacting and Relating to Others." ECF

No. 17 at 1. Thus, Plaintiff contends that the Magistrate Judge erred in recommending

affirming the ALJ's opinion.

       To determine if a child meets the functional equivalent of a Listing, the ALJ must

consider the child's ability in the following six domains: (1) acquiring and using

information; (2) attending and completing tasks; (3) interacting and relating with others;

(4) moving about and manipulating objects; (5) caring for oneself; and (6) health and

physical well-being. 20 C.F.R. § 416.926a. A child's impairments or combination of

impairments functionally equal the Listings when the impairments result either in "marked"

limitations in two domains or an "extreme" limitation in one domain. Id. § 416.926a(a).

The ALJ will find that a child has a "marked" limitation in a domain when the child's

impairment or combination or impairments interferes seriously with his ability to

independently initiate, sustain, or complete activities. Id. § 416.926a(e)(2)(i). "Marked"

limitation also means a limitation that is "more than moderate" but "less than extreme"

and may arise when several activities or functions are limited or when only one is limited.

Id. The ALJ will find that a child has an "extreme" limitation in a domain when the child's

impairment or combination of impairments interferes very seriously with his ability to



                                            3
independently initiate, sustain, or complete activities. Id. § 416.926a(e)(3)(i). "Extreme"

limitations are those that are "more than marked" and may arise when several activities

or functions are limited or when one is limited. Id. Here, the ALJ found that T.L. had a

"marked limitation" in acquiring and using information, "less than marked limitation[s]" in

attending and completing tasks and interacting and relating with others, and no limitations

in the remaining domains. ECF No. 9-2 at 25–34.

      In her objections, Plaintiff exclusively argues that T.L. has a "marked limitation" in

Interacting and Relating to Others. The relevant regulation defines this domain as follows:

      (1) General.

      (i)     Interacting means initiating and responding to exchanges with other
              people, for practical or social purposes. You interact with others by
              using facial expressions, gestures, actions, or words. You may
              interact with another person only once, as when asking a stranger
              for directions, or many times, as when describing your day at school
              to your parents. You may interact with people one-at-a-time, as when
              you are listening to another student in the hallway at school, or in
              groups, as when you are playing with others.

      (ii)    Relating to other people means forming intimate relationships with
              family members and with friends who are your age, and sustaining
              them over time. You may relate to individuals, such as your siblings,
              parents or best friend, or to groups, such as other children in
              childcare, your friends in school, teammates in sports activities, or
              people in your neighborhood.

      (iii)   Interacting and relating require you to respond appropriately to a
              variety of emotional and behavioral cues. You must be able to speak
              intelligibly and fluently so that others can understand you; participate
              in verbal turntaking and nonverbal exchanges; consider others'
              feelings and points of view; follow social rules for interaction and
              conversation; and respond to others appropriately and meaningfully.

      (iv)    Your activities at home or school or in your community may involve
              playing, learning, and working cooperatively with other children, one-
              at-a-time or in groups; joining voluntarily in activities with the other
              children in your school or community; and responding to persons in
              authority (e.g., your parent, teacher, bus driver, coach, or employer).

                                             4
Id. § 416.926a(i). The regulations further provide "[a]ge group descriptors," which outline

the type of behavior typical of certain age groups and further give "[e]xamples of limited

functioning in interacting and relating with others." Id. §§ 416.926a(i)(2), (3).

       In concluding that T.L. has less than a "marked limitation" in Interacting and

Relating to Others, the ALJ outlined the objective medical evidence, which indicates that

T.L.'s ADHD medication was generally working well, though Plaintiff had concerns about

T.L's anger issues. ECF No. 9-2 at 30–31. However, the medical records also contain

evidence to the contrary. See, e.g., ECF No. 9-10 at 25 (referencing an April 23, 2015

visit where it was noted T.L. was "having anger issues" and "wants to fight adults when

he gets mad"); id. at 28 (referencing a December 28, 2015 visit where it was noted T.L.

was having "behaivor (sic) issues" and "has been fighting, cussing and kicked off the

bus"). One of the treatment notes reports that Plaintiff indicated that T.L. only engages

in violent behavior "when the medicine hasn't kicked in." Id. at 31 (referencing a May 13,

2016 visit where it was noted T.L. was "suspended from school because of hitting").

Curiously, as T.L. progressed in age, his treatment notes state that Plaintiff "doesn't feel

like he has been doing well even on [Vyvanse] . . . [but Plaintiff] doesn't want to change

anything at this time . . . ." Id. at 41. Therefore, there is conflicting evidence in this case,

as T.L. continued to have behavioral problems and violent outbursts but his mother did

not want to alter his medication. Id. at 25, 28, 31, 36. 41 (noting behavioral problems but

also noting that Plaintiff did not want to make any changes to T.L.'s medication).

       The record also contains numerous statements and evaluations from teachers.

For example, Angela Hamilton, a special education teacher, stated that T.L. "is at the

principal's office on average at least once a day" and further noted that "[s]ometime[s] we

                                               5
do need to remove other children from the classroom because he is a danger to the other

children" and "throws things" and "spits and turns things over." ECF No. 9-8 at 46. Ms.

Hamilton further stated that T.L. "demonstrates difficulties with interacting with his peers"

and "does not interact appropriately with adults or persons in authority." Id. at 48. In fact,

Ms. Hamilton reiterated that T.L. "hit[s], spit[s], kick[s], use[s] profanity and becomes very

irrate (sic)." Id. The ALJ addresses Ms. Hamilton's questionnaire, but glosses over these

significant problems by characterizing them as "some noted behavior difficulties." ECF

No. 9-2 at 31. While the ALJ is correct that state agency medical consultants reviewed

some school records in finding that T.L. had "less than marked" limitations in Interacting

and Relating to Others, those opinions predated many of the medical records in this case

as well as the teacher evaluations.

       After reviewing the medical evidence, applicable law, Report, and ALJ decision,

the Court concludes that the ALJ did not adequately address the relevant evidence and

address significant inconsistencies with the conclusion that T.L. had "less than marked"

limitations in Interactions and Relating to Others.        Accordingly, the Court cannot

determine whether the ALJ's decision is supported by substantial evidence and a remand

is warranted in this case.

                                      CONCLUSION

       For the reasons set forth above, the Court DECLINES to adopt the Report,

reverses the decision of the Commissioner, and remands pursuant to sentence four of 42

U.S.C. § 405(g) for further evaluation of Plaintiff’s claim as indicated above.

       IT IS SO ORDERED.

                                                         s/ Donald C. Coggins, Jr.
                                                         United States District Judge

                                              6
September 25, 2019
Spartanburg, South Carolina




                              7
